


110 HR 5215 IH: To suspend temporarily the duty on coupling assembly with

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5215
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mrs. Tauscher
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on coupling assembly with
		  2 steel hubs with 32 millimeter outside diameter, 18 millimeter inside
		  diameter, and a white plastic sleeve with 46 millimeter outside diameter and 28
		  millimeter width.
	
	
		1.Coupling assembly with 2
			 steel hubs with 32 millimeter outside diameter, 18 millimeter inside diameter,
			 and a white plastic sleeve with 46 millimeter outside diameter and 28
			 millimeter width
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Coupling assembly with 2 steel hubs with 32 millimeter outside
						diameter, 18 millimeter inside diameter, and a white plastic sleeve with 46
						millimeter outside diameter and 28 millimeter width (provided for in subheading
						8483.90.50)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
